United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 23, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-60467
                        Conference Calendar



GERALD WAYNE MCCAIN,

                                      Plaintiff-Appellant,

versus

JOHN BEARRY, Dr., Medical Director,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:04-CV-49-MN
                      --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Gerald Wayne McCain, Mississippi prisoner No. R8568,

proceeding pro se, moves for leave to proceed in forma pauperis

(IFP) in an appeal of the district court’s final judgment that

dismissed his 42 U.S.C. § 1983 complaint.     The motion for IFP

challenges the district court’s certification that McCain’s

appeal is not taken in good faith.     Baugh v. Taylor, 117 F.3d

197, 202 (5th Cir. 1997).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60467
                                -2-

     McCain’s disagreement with the conservative medical

treatment that he has received for a congenital condition does

not allege a constitutional violation.    Norton v. Dimazana,

122 F.3d 286, 292 (5th Cir. 1997).   Thus, McCain has not shown

that the district court erred in certifying that an appeal would

not be taken in good faith or that he will present a nonfrivolous

issue on appeal.   Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Accordingly, the motion for leave to proceed IFP is

DENIED, and the appeal is DISMISSED as frivolous.   Baugh,

117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal of McCain’s complaint for failure to state a claim

count as strikes under the Prison Litigation Reform Act.

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).    McCain

is CAUTIONED that if he accumulates three strikes under

28 U.S.C. § 1915(g), he will not be able to proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   28 U.S.C. § 1915(g).

     MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL DISMISSED;

SANCTION WARNING ISSUED.